11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Lawrence Harvey Thibodeaux
            Appellant
Vs.                  No. 11-03-00344-CV – Appeal from Harris County
Ramona Rose Kemps Thibodeaux
            Appellee
 
            Lawrence Harvey Thibodeaux has filed in this court a motion to dismiss his appeal. 
Appellant states that he “desires to [voluntarily] dismiss all foregoing appellate proceedings.”  The
motion is granted.  TEX.R.APP.P. 42.1.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
November 20, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.